Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Independent claims 1, 10, and 12 have been amended to incorporate the allowable subject matter of previously objected claim 7. Each of said claims has been reconsidered since the independent claims weren’t amended to also include the subject matter of interceding dependent claim 2.

4.	Upon further considering the claims and updating the prior art search, the Examiner concludes that the prior art does not specifically teach all of the limitations of independent claims 1, 10, and 12.

5.	As discussed on Page 9 of the Non-Final Rejection, Matsui teaches device 200 stopping the providing of power to a device if the power transmission stop condition is triggered (Figure 8, S808 [Wingdings font/0xE0] S809). Matsui also teaches (Figures 2B and 12A/B) that device 200 may comprise two USB-C ports 28/29 for connecting to a power supply device and/or a USB DRP device (Paragraphs 99-107). However, Matsui does not specifically teach that, upon said the power transmission stop condition being triggered, that device 200 will continue/resume supplying power to a connected device when the battery (of device 200) is charged and restored to a condition of supply power. The Examiner recognizes that module 200 may be able to recharge its battery and then continue supplying power to a connected device, however, this would require a role-swap for 

6.	Therefore, no combination of the prior art, either alone or in combination, specifically teaches the newly added limitation of the independent claims, while maintaining the role/state as the power supply side device and also having its battery recharged in order to resume supplying power as the power supply device operating in a power supply role in the USB-C field of endeavor.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185